Citation Nr: 9919340	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-28 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
veteran's low back disability, which has historically been 
characterized as lumbosacral strain, status-post back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970 and from November 1970 through July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
40 percent for the veteran's low back disability.

The veteran had a personal hearing at the RO in June 1998 and 
the transcript of that hearing is on file.  He was later 
scheduled for a travel Board hearing to be conducted in April 
1999, but there is a notation that this hearing was canceled.  
No further request for a travel board hearing has been 
received.


REMAND

The veteran is appealing the RO's denial of an evaluation in 
excess of 40 percent for his service-connected low back 
disability.  Historically, the veteran's low back disability 
has been characterized as lumbosacral strain, status-post 
injury.  The problem presented in this case is that the 
veteran is shown to have had a degree of low back disability 
residual to a 1976 injury in service for which he was service 
connected, but the veteran is also shown to have had post-
service low back injuries, principally a 200-pound lifting 
injury in November 1983 followed by a private L5-S1 
laminectomy in May 1984, and another low back injury in 
August 1993.  The simple, yet complex question presented is, 
what degree (and/or what part) of the veteran's current low 
back disability is attributable to service?  The answer 
requires a medical opinion.

A review of the service medical records on file reveals that 
the veteran had what appears to be one or two minor lifting 
injuries in early 1976.  In February 1976, it was recorded 
that he had "longstanding [lumbosacral] backache."  In April 
1976, the veteran was seen at the Letterman Army Medical 
Center Emergency Room with complaints of having had two 
telephone poles fall on him.  Examination at that time 
revealed tender paraspinous muscles, deep tendon reflexes 
were two plus and symmetrical, and it was indicated that X-
rays were "not needed."  The diagnosis was soft tissue 
injury.  There is no indication that the veteran was 
hospitalized, but he was placed on a temporary physical 
activity profile for the results of this injury.  In May 
1976, it was indicated that the veteran developed low back 
pain following trauma.  He had been treated in physical 
therapy with short-wave diathermy, moderate exercises and 
Aspirin.  He felt that he had improved significantly and was 
then moving freely without significant pain.  The assessment 
was resolving lumbosacral strain.  The veteran was 
interviewed but not reexamined that day.  The service medical 
records do not show acute or chronic low back pain or 
treatment therefor during the remainder of service.  However, 
the May 1977 physical examination for separation did contain 
the veteran's complaint of recurrent back pain and the report 
did note a history of back injury and the fact that the 
veteran had a brace and profile temporarily.  He occasionally 
still had some discomfort.

The veteran filed his initial claim for service connection 
for the residuals of a back injury the same month he was 
separated from service, in July 1977.  However, because he 
failed to report for a scheduled VA examination, that claim 
was denied.  The RO received another claim in September 1980.  
A December 1980 VA examination revealed little objective low 
back disability.  X-ray studies of the lumbosacral and 
thoracic spines were interpreted as showing no significant 
abnormality and the sacroiliac articulations were clear.  The 
diagnosis was status-post back injury and bilateral sciatic 
irritation.  Upon review of this examination and the service 
medical records, the RO granted service connection for 
lumbosacral strain and assigned a 20 percent evaluation, 
reflective of moderate lumbosacral strain.

Another VA orthopedic examination (by the same VA physician) 
was provided in December 1982 and lumbar spine X-rays were 
again interpreted to show that the vertebral bodies were well 
aligned and there was no evidence of fracture, subluxation or 
dislocation.  The sacroiliac joints were unremarkable.  
Schmorl's nodes were noted in the lumbar spine, but the 
intervertebral discs were well maintained.  The impression 
was an unremarkable lumbosacral spine.  No significant 
residuals of the veteran's service injury were noted on 
examination and the diagnosis was again status-post injury of 
the low back and left sciatic irritation.

Private medical records on file show that the veteran had 
post-service employment doing fairly heavy work as a press 
helper in a tool and dye shop.  In November 1983, he was 
noted as pulling a dye from a press (weight approximately 
200 pounds) and he felt a sharp pain in his low back with 
weakness in the left leg.  In April 1984, a private lumbar 
myelogram revealed a herniated nucleus pulposus (HNP) at L5-
S1.  In May 1984, the veteran underwent a private laminectomy 
at L4-L5.  These private records show that although there was 
some immediate relief, this was very rapidly followed with 
significant continued low back pain and radiculopathy.  The 
veteran's private orthopedist wrote an opinion in April 1984 
that he did not believe there was a strong case for 
apportionment relative to the veteran's back injury in 
service because of the four years or so that the veteran had 
done heavy work at Pacific Coast packaging.  That is, this 
private orthopedist felt that the veteran's HNP and 
laminectomy were principally related to his post-service 
employment and post service injury rather than his service-
connected low back strain.  

A private orthopedic examination conducted in June 1985, 
apparently for the purposes of evaluating the veteran for 
workman's compensation, including a review of the veteran's 
medical history to that time, resulted in an opinion by a 
diplomate, American Board of Orthopedic Surgery, that since 
the veteran was "slightly" symptomatic prior to his 
November 1983 industrial injury, he would apportion 
80 percent of the veteran's present disability to that post-
service injury and 20 percent of total disability to the 
veteran's previous lumbosacral strain.  Neck disability was 
apportioned 100 percent to the November 1983 injury.  All 
disability was considered permanent and stationary at that 
time.

There is also evidence on file that the veteran had a follow-
on, post-service neck injury in November 1987 and that he had 
a post-service low back reinjury in August 1993.  The veteran 
has continued to complain of chronic low back pain with 
radiation and has continued to press claims for increased 
service-connected compensation.

The Board also notes that the Social Security Administration 
has found the veteran to be totally disabled from June 1995, 
but that disability not only includes the veteran's low back 
problems, but also includes chronic neck pain, bilateral 
ulnar nerve entrapment, and left carpal tunnel syndrome with 
paresthesia.  

The most recent clinical evidence on file reveals that the 
veteran has degenerative changes of the lumbar spine, slight 
spinal stenosis at L4-L5, and severe spinal stenosis at L5-
S1.  He was admitted to a VA medical center for 12 days in 
February 1997.  Another lumbar MRI was interpreted as showing 
spinal stenosis and also fibrosis at the area of the prior 
private lumbar laminectomy.  However, no recent VA physician 
has offered any clear opinion as to what percentage or degree 
and/or what part of low back disability is due to service or 
due to post-service injuries and/or surgery.  While there is 
a private medical opinion on file, that opinion, though 
seemingly well reasoned, is from the mid 1980's and a more 
recent VA opinion is necessary before the veteran's appeal 
may be finally decided.  For this reason, the case is 
REMANDED to the RO for the following actions:

1.  With the veteran's assistance and 
consent, if necessary, all records of the 
veteran's private and VA treatment which 
are not already on file should be 
collected for review.  The veteran may 
also be invited to submit any other 
evidence or argument he may have in 
support of his application for an 
increased evaluation.

2.  After completion of the above 
development, the veteran's claims folder 
should be forwarded to an orthopedic 
physician for review.  After review of 
pertinent information in the veteran's 
claims folder, the physician should 
provide an opinion as to whether the 
intervertebral disc syndrome, HNP, 
laminectomy, spinal stenosis, and/or 
fibrosis can be clearly dissociated from 
the service-connected lumbosacral strain, 
and comment on the significance of the 
notations in 1980 and 1982 of sciatic 
irritation.  If there is disability of 
the low back which can be dissociated 
from the service-connected lumbosacral 
strain, the physician should offer an 
opinion as to the nature and severity of 
current low back impairment which is 
attributable to the service-connected 
lumbosacral strain as opposed to the 
impairment which is attributable other 
low back disability.  If the physician 
feels that additional examination or 
testing of the veteran is necessary to 
formulate an opinion, the veteran should 
be scheduled for examination.

3.  After completion of the above 
development, the RO should review the 
opinion for completeness and to determine 
if it adequately answers the questions 
presented in this remand and by the 
veteran's appeal.  If the examination 
report is lacking in any way, it should 
be returned to the physician for 
corrective action.  Thereafter, the RO 
should again address the issue presented 
on appeal, to include the applicability 
of Diagnostic Code 5293 for 
intervertebral disc syndrome, as well as 
the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case with a complete explanation for 
the decision made.  The veteran and his 
representative should be provided an 
opportunity to respond.

The case should then be returned to the Board for further 
review.  The veteran need do nothing until further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


